Case 4:19-cv-00284-ALM Document 1-1 Filed 04/16/19 Page 1 of 2 PagelID#: 25

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
Suresh Kumar

(b) County of Residence of First Listed Plaintiff Collin
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (/f Known}

William A. Brewer lil, Michael J. Collins and Dalias Flick, Brewer
Storefront , 1717 Main St. Suite 5900, Dallas, TX 75201
Office: 214-653-4000 Fax: 214-653-1015

 

FRED DAN School District, and Rene Archambault, John

Classe, Debbie Gillespie, Anne McCausland, Steven Noskin, and
Chad Rudy, in their official capacities

County of Residence of First Listed Defendant _ Collin

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Piace an “X" in One Box Only) II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government 3 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State GO 1 © I Incorporated or Principal Place o4 04
of Business In This State
O 2 U.S. Government 14 Diversity Citizen of Another State 0 2 © 2 Incorporated and Principal Place o5 a5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a QO 3 © 3. Foreign Nation 06 O86
Foreign Country

 

 

 

IY. NATURE t OF SUIT (Place an ‘x ” in One Box Only)

 

PERSONALINJURY [0 625 Drug h Related Seizure

© 110 Insurance PERSONAL INJURY
0 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881
© 130 Miller Act 0 315 Airplane Product Product Liability 0 +690 Other
O 140 Negotiable Instrument Liability O 367 Health Care/
© 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
© 151 Medicare Act 0 330 Federal Employers’ Product Liability
0 152 Recovery of Defaulted Liability C1 368 Asbestos Personal
Student Loans CO 340 Marine Injury Product
(Excludes Veterans) © 345 Marine Product Liability
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY [
of Veteran’s Benefits 350 Motor Vehicle © 370 Other Fraud a 710 Fair Labor Standards
0 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act
0 190 Other Contract Product Liability © 380 Other Personal GO 720 Labor/Management
1 195 Contract Product Liability | 0 360 Other Personal Property Damage Relations
0 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act
0 362 Personal Injury - Product Liability 0 751 Family and Medical

Leave Act

©]0 790 Other Labor Litigation

0) 791 Employee Retirement
Income Security Act

 
   

Habeas Corpus:
O 463 Alien Detainee
© 510 Motions to Vacate
Sentence

 

a 210 Land Condemnation

0 220 Foreclosure

230 Rent Lease & Ejectment
© 240 Torts to Land

o 440 Other Civil Rights
% 441 Voting

0 442 Employment

0 443 Housing/

© 245 Tort Product Liability Accommodations 0 530 General
1 290 All Other Real Property 445 Amer. w/Disabilities -] 0 535 Death Penalty
Employment Other: 0 462 Naturalization Application
O 446 Amer. w/Disabilities - | 540 Mandamus & Other ]0 465 Other Immigration
Other 0 550 Civil Rights Actions

0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of

Confinement

 

 

 

O 820 Copyrights

0 830 Patent

G 835 Patent - Abbreviated
New Drug Application

a 840 Trademark

 

a 870 Taxes “U. Ss. Plaintiff
or Defendant)

0 871 IRS—Third Party
26 USC 7609

 

0 422 7 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

 

O 861 HIA 13958)

0) 862 Black Lung (923)

0 863 DIWC/DIWW (405(g))
0 864 SSID Title XVI

0 865 RSI (405(g))

 

 

CO 375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

1 410 Antitrust

0 430 Banks and Banking

0 450 Commerce

0 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

G 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

0 850 Securities/Commodities/
Exchange

0 890 Other Statutory Actions

O 891 Agricultural Acts

i} 893 Environmental Matters

G 895 Freedom of Information
Act

0 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “x” in One Box Only)

1 Original, O12 Removed from
Proceeding State Court

O 3  Remanded from
Appellate Court

O 4 Reinstated or
Reopened
(specify)
52 U.S.C. §10301 and U.S. Const. Amend.
Brief description of cause:

VI. CAUSE OF ACTION XIV an

 

QO 5 Transferred from
Another District

Transfer

Cite the U.S. Civil Statute under which you are filing (Do not cite jarisdictional Statutes unless diversity):

O 6 Multidistrict
Litigation -

1 8 Multidistrict
Litigation -
Direct File

School District Violation of the Voting Rights Act of 1965 and U.S. Const. Amend XIV and XV

 

 

 

 

 

VII. REQUESTED IN (7 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes %No
VHI. RELATED CASE(S)
IF ANY (See instructions): TUDGE DOCKET NUMBER
DATE TURE O ¢ Median RECORD
H~(6~Q014% Qa dee Be Ndftiam Be Brewer TI
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE

MAG. JUDGE
Case 4:19-cv-00284-ALM Document 1-1 Filed 04/16/19 Page 2 of 2 PagelID#: 26

JS 44 Reverse (Rev. 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

()

I.

TI.

Iv.

VI.

VIL.

Vint.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)". _ :

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party. :

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441,
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407,

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint, Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction. -
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
